Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 of A. Taylor et al., US 17/279,146 (Sep. 23,2019) are pending, under examination and stand rejected.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Improper Preferences in a Claim

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for recitation of the exemplary claim language “preferably”.  This recitation improperly provides for preferences within a claim and thereby renders confusion over the intended scope.  See MPEP § 2173.05(d).  


Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The § 112(a) Rejection

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that “organic-inorganic metal halide perovskite material having the formula AMX3” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full scope of the clamed invention of:

1. A method of forming a crystalline or polycrystalline layer of an organic-inorganic metal halide perovskite material comprising a three-dimensional crystal structure represented by the formula AMX3, 

in which A represents an organic cation or a mixture of two or more different cations, at least one of which is an organic cation, 

M represents a divalent metal cation or a mixture of two or more different divalent metal cations, and 

X represents halide anions which are the same or different, the method comprising the steps of: 

(i) forming a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure 

(ii) reacting the first layer with one or more organic halides to form the crystalline or polycrystalline layer comprising an organic-inorganic metal halide perovskite material having the formula AMX3.



Further, sufficient identifying characteristics are not disclosed with respect to how one of skill in the art chooses each of A, M, and X and the “organic halide” such that a perovskite will result.  Neither the art of record nor the instant specification discloses a known or disclosed correlation between the function of forming a perovskite and the identity of of A, M, and X and the “organic halide”. 

Relevant Sections of the MPEP

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. MPEP § 2163(I).  A satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. MPEP § 2163(I). However, that does not mean that all originally-filed claims have adequate written support. MPEP § 2163 I.  Although instant claims 1, 5 and 15 are literally recited in the Application as filed, the specification must still be examined to assess whether such an originally-filed claim has adequate written support.  MPEP § 2163 II(A)(3)(a)(ii).  

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings (e.g., structural chemical formulas that show that the invention was complete), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  MPEP § 2163(II)(A)(3)(a)(ii); see also, Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (a representative 

Background Art

In the art, perovskites are generally referred to as materials with the formula ABX3 having the crystalline arrangement of CaTiO3.  For example or reference, J. Attfield et al., 44 Dalton Transactions, 10541-10542 (2014) (“Attfield”) discusses perovskites as follows.  

‘Perovskite’ was originally the name given to the mineral form of CaTiO3 discovered in the Ural mountains . . . Today perovskites are a broad class of materials with structures based on the ABX3 crystalline arrangement of the original mineral. 
. . .
Perovskites are now so numerous that even the name implies different materials in different research areas

Attfield at page 10541. col. 1.  The art teaches that the ABX3 compound (as described by Attfield) crystallizes in a cubic unit cell with the larger cation A in its center, and the smaller cation B located at the corners. The smaller cation B is octahedrally coordinated to the anions X that lie at the center of the edges of the cubic unit cell.  In another example, M. Filip et al., 115 PNAS, 5397-5402 (2018) (“Filip”) discusses the structural diversity of perovskites.  

The unique versatility of the perovskite crystal structure stems from its unusual ability to accommodate a staggering variety of elemental combinations.  This unparalleled diversity raises the questions of how many new perovskites are yet to be discovered . . . 
Filip at page 5397, col. 1.  

3 materials in which the A-site and/or X-site ions are replaced by organic amine cations and/or organic linkers, respectively.  Li at page 1, col. 1.  Li further discloses that the abundant variations of organic components and metal salts offer enormous chemical possibilities for creating hybrid organic-inorganic perovskites (HOIPs), and the known HOIPs now span a significant part of the periodic table.  Li at page 1, col. 2.  Li further discloses that despite their huge impact on photovoltaics and other applications, only a handful of solar-cell HOIPs with advantageous properties for use in optoelectronic applications have been discovered thus far.  Li at page 3, col. 2.  In this regard, Li discloses that the B-site cation is limited to the group IVA metals Pb and Sn, with divalent charge, and the X-site anion is chosen from the halides (that is, Cl−, Br− or I−). The resulting BX3 − frameworks can thus only accommodate the smallest organic cations, such as MA and formamidinium (FA), according to the Goldschmidt tolerance factors.  Li at page 3, col. 2.  

Harms discloses that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252).  

The art of record, does not disclose a functional relationship between of A, B, and X that is necessary such that a perovskite results.  

Examples/Guidance in the Specification

With respect the claimed generic perovskite formula ABX3, the specification provides a short listing of preferred cations A of methylammonium (CH3NH3+), formamidinium (HC(NH)2)2+), and ethyl ammonium (CH3CH2NH3+).  Specification at page 9, lines 9-10.  A short listing of preferred metals Pb2+ and Sn2+.  Specification at page 9, lines 15-16.  The specification does not provide guidance with respect to the full scope of any “A 

With respect to the claim 1 method steps: 

(i) forming a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure 

(ii) reacting the first layer with one or more organic halides to form the crystalline or polycrystalline layer comprising an organic-inorganic metal halide perovskite material having the formula AMX3.

The speciation teaches that step(i) involves the following generic reaction:

MX2 + 2LX → L2MX4

Specification at page 13.  L2MX4 represents the claimed “organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”, and L is an organic or inorganic cation or a mixture of organic or inorganic cations which may be the same or different and X is one or more different halide anions.  Specification at page 13.  The specification provides examples of L, all of which comprise ammonium cations.  

The speciation teaches that step(ii) involves the following generic reaction:

L2MX4 + AY +AZ → AMXZY

Specification at page 15.  AY and AZ represent the claimed “one or more organic halides”.  Specification at page 15, lines 19-22.  The specification definition of “A” is very broad.  Specification at page 15, lines 22-28.  The specification teaches that preferred groups for the A groups in the halides AY and AZ correspond to those listed above in the final AMX3 perovskite product.  Specification at page 15, lines 30-32.  The specification does not 2MX4 necessary to form a perovskite.  

The specification provides three working examples of perovskites formed by the claimed method (i.e., [FA]PbI2Br (Example 1), [FA](1-x)CS(x)PbI2Br (Example 2), and [MA]Pbl2Br (Example 3).  Specification at pages 16-18.  

In summary, the specification disclosure regarding variable A and B of ABX3 and the nature of the step (i) “first layer comprising an organic-inorganic metal halide perovskite material” and step (ii) “one or more organic halides to form the crystalline or polycrystalline layer” is essentially generic to the extent that the claim 1: 

crystalline or polycrystalline layer of an organic-inorganic metal halide perovskite material comprising  a three-dimensional crystal structure represented by the formula AMX3

is not represented by a chemical formula.  Further, there is no disclosed functional relationship in the specification or art of record between the full scope of:

A,

B,

the step (i) (MX2 + 2LX → L2MX4) “first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”; and

the step (ii) “one or more organic halides”, (AY and AZ within the reaction L2MX4 + AY +AZ → AMXZY)

and the propensity to form a perovskite, such that one of skill in the art can choose each of these components (i.e., know what A, B, MX2, LX, AY, and AZ are) to practice the full scope of the claimed method.  


The Subject Claims Are Not Supported by way of Chemical Formula

Possession of a genus may be shown by chemical formulas that fully set forth the claimed invention and that show that the invention was complete.  MPEP § 2163.02; MPEP § 2163 (II)(3)(a)(ii).  

With respect to the claim 1-20 formula of AMX3, the variables A and M are defined too generically to show that Applicant was in possession of the claimed chemical formula, wherein “A represents an organic cation or a mixture of two or more different cations” and “M represents a divalent metal cation or a mixture of two or more different divalent metal cations”.  That is, the recited chemical formula is too generic to show that the invention was complete as of the effective filing date.  

Significantly as evidenced by the background art discussed above, there is significant structural diversity and unpredictability within the subject genus of “organic inorganic metal halide perovskite”.  Neither the instant specification nor the art of record provides sufficient structure-function guidance permitting one of skill in the art still to recognize that Applicant was in possession of the full scope of any “perovskite” or one of the generic formulae because as discussed in detail above because the instant specification: (1) provides only three perovskite examples, i.e.,  [FA]PbI2Br (Example 1), [FA](1-x)CS(x)PbI2Br (Example 2), and [MA]Pbl2Br (Example 3), (i.e., (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10; A = methylammonium (MA), formamidinium (FA), or octylammonium and B = Pb).  



(1) of the large diversity of potential organic-inorganic perovskite structures as discussed above regarding background art including Harms disclosure that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations that readily crystallizes in a 3-dimensional perovskite structure; (see references Filip and Harms discussed above)

(2) Applicant’s disclosure of only three representative organic-inorganic perovskite species and failure of the instant specification to teach extension to the synthesis of other inorganic-organic perovskites; 

(3) the fact that the subject claims are recited in completely generic terms with respect to variable A as any organic cation and M as any metal; and 

one of skill in the art would not recognize that Applicant had possession of the full claim scope of a method of forming any “organic-inorganic perovskite” or any organic-inorganic perovskite of the formulae AMX3, where A can be any organic cation and M can be any metal as of the effective filing date because variables A and M are completely generic.  Stated differently, AMX3 are not considered a sufficiently defined chemical formula to meet the requirements of § 112(a), i.e., to show that the invention was complete.  

The Instant Specification Does Not Disclose Relevant, Identifying Characteristics Between Variables R and A and the Claimed Particle Size

Further, the instant specification does not disclose: (1) relevant, identifying characteristics of suitable perovskites/precursors/additives- so that one of skill in the art can ‘visualize or recognize’ those suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties; (2) functional characteristics of perovskites precursors A and M and the  “one or more organic halides” of step (i) suitable for use in the claimed invention coupled with a known or disclosed correlation between function and structure; or (3) a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genera of inorganic-organic perovskites.  MPEP § 2163 II(A)(3)(a)(ii).  

No functional relationship is disclosed in the specification or the art of record between 

A,

B,

the step (i) (MX2 + 2LX → L2MX4) “first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”; and

the step (ii) “one or more organic halides”, (AY and AZ within the reaction L2MX4 + AY +AZ → AMXZY)

and the ability to obtain L2MX4 in step (i) and AMX3 in step (ii).  As such one of skill in the art cannot know which A and M identities fall within the claimed genus of any organic cation and any metal.  Further, in the absence of a disclosed functional relationship, one of skill in the art cannot know which “one or more organic halides” (AY and AZ) apply to the claimed method L2MX4 + AY +AZ → AMXZY of step (ii).  As such, Applicant is not in possession of the formulae AMX3, pursuant to § 112(a) as of the effective filing date by way of disclosure of relevant identifying characteristics of generic variables or A, M, and “one or more organic halides”.  MPEP § 2163 II(A)(3)(a)(ii).  


Claim Rejections - 35 USC § 112(a) (Scope of Enablement)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) because the specification does not reasonably enable one of skill in the art to make and use the full scope of claim recitations of:

forming a crystalline or polycrystalline layer of an organic-inorganic metal halide perovskite material comprising a three-dimensional crystal structure represented by the formula AMX3; 

in which A represents any organic cation or a mixture

M represents a divalent metal cation or a mixture

Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 

(A)	The breadth of the claims; 
(B)	The nature of the invention; 
(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); In re Wright, 999 F.2d 1557, 27 USPQ2d 1510 (Fed. Cir. 1993).  

Breadth of the Claims

The claim breadth is considered very large in view of the generic nature of the claimed organic-inorganic perovskites.  See discussion above in section entitled “Claim Rejections - 35 USC § 112(a) (AIA ), Written Description”.  As such, the scope of the instant claims is considered extremely broad with respect to structure.  See the above discussion of W. Li et al., 2 Nature Reviews Materials (Feb. 7, 2017) (“Harms”) and J. Attfield et al., 44 Dalton Transactions, 10541-10542 (2014) (“Attfield”) (“perovskites are now so numerous that even the name implies different materials in different research areas”).  

State of the Prior Art/Level of Predictability in the Art 

The state of the prior art/level of predictability in the art was discussed in detail above in section entitled “Claim Rejections - 35 USC § 112(a) (AIA ), Written Description”.  Note particularly Harms disclosure that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252).  

The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.  And in the instant case the art teaches significant unpredictability as to whether a perovskite can form with other than a select few cations, such as methylammonium along with formamidinium .  And neither the art of record nor the instant specification provides sufficient guidance as to general extension of the claimed reaction to a representative number of perovskites (See discussion above in section entitled “Claim Rejections - 35 USC § 112(a) (AIA ), Written Description”).  The law requires an enabling disclosure for relatively new or unpredictably technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction.  MPEP § 2164.03.  

Guidance in the Specification and Working Examples

Guidance in the specification was discussed in detail above in section entitled “Claim Rejections - 35 USC § 112(a) (AIA ), Written Description”).  Particularly relevant is that  the specification teaches only three perovskite working examples, i.e.,  [FA]PbI2Br (Example 1), [FA](1-x)CS(x)PbI2Br (Example 2), and [MA]Pbl2Br (Example 3), (i.e., (C8H17NH3)2(CH3NH3)2Pb3(lxBr1-x)10; A = methylammonium (MA), formamidinium (FA)) with ammonium cations as the A “organic cation” and Pb as metal M.  Further, the claimed method requires one of ordinary skill in the art to select appropriate claim 1, step (ii) “one or more organic halides”, where the specification teaches that step (ii) involves the reaction.  

the step (ii) “one or more organic halides”, (AY and AZ within the reaction L2MX4 + AY +AZ → AMXZY)

Specification at page 15.  AY and AZ represent the claimed “one or more organic halides”.  Specification at page 15, lines 19-22.  The specification teaches that preferred groups for the A groups in the halides AY and AZ correspond to those listed above in the final AMX3 perovskite product.  Specification at page 15, lines 30-32.  

The specification and the art of record fails to teach extension of the claimed method to the preparation of other inorganic-organic perovskites within the full scope of generic variables A and M.  


The Quantity of Experimentation Needed Is Undue

In the current case, claims 1-20 are properly rejected under 35 U.S.C. § 112(a), for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim of:


forming a crystalline or polycrystalline layer of an organic-inorganic metal halide perovskite material comprising a three-dimensional crystal structure represented by the formula AMX3; 

in which A represents any organic cation or a mixture

M represents a divalent metal cation or a mixture

without undue experimentation.  The claims are broadly directed any inorganic-organic perovskite and chemical formulae wherein the variables are essentially.  The ability of one of skill in the art to make and use the full scope of the subject claims is considered undue primarily in view of the following Wands factors: (1) the extremely large claim breadth; (2) the disclosure of only three working examples of perovskite species in conjunction with lack of disclosure of how to extend the synthesis to other organic-inorganic perovskites; and (3) that the art regarding use of organic-inorganic perovskites is unpredictable in nature with respect to selection of variables A and M.  

Particularly, Harms disclosure that the synthesis of phase-pure organic–inorganic hybrid perovskites can be difficult, and methylammonium along with formamidinium is one of the few organic cations (the very examples of the instant specification) that readily crystallizes in a 3-dimensional perovskite structure.  H. Harms et al., 176 Faraday Discuss., 251-269 (2014) (see page 252).  


the full scope of:

A,

B,

the step (i) (MX2 + 2LX → L2MX4) “first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”; and

the step (ii) “one or more organic halides”, (AY and AZ within the reaction L2MX4 + AY +AZ → AMXZY)

and the propensity to form a perovskite, such that one of skill in the art can choose each of these components (i.e., know what A, B, MX2, LX, AY, and AZ are) to practice the full scope of the claimed method without undue experimentation.  

Subject Matter Free of the Art of Record

The art discloses a number of methods for preparation of perovskites, including vapor phase deposition and solution processing.  Y. Zhao et al., The Journal of Physical Chemistry Letters, 4175-4186 (2014) (“Zhao”) (see Zhao at page 4176, col. 1).  A number of perovskite preparation methods have been reported involving a one-step solution processing of a perovskite precursor solution on a substrate followed by solvent removal/evaporation.  Zhao at page 4177, col. 1.  For example, Singh reports that formamidinium/methylammonium (FA/MA) perovskite films were spin coated from a precursor solution containing formamidinium iodide (FAI) (1 m), PbI2 (1.1 m), methylammonium bromide (MABr) (0.2 m), and PbBr2 (0.2 m) in anhydrous DMF:DMSO.   T. Singh et al., Advanced Energy Materials, (Sep. 14, 2017) (“Singh”) (see page 8 or 9, col. 1).  In another example, McMeekin reports perovskite formation by spin coating a perovskite precursor solution of formamidinium iodide, CsI, PbBr2 and PbI2 in DMF.  D. McMeekin et al., 351 Science, 151-155 (2016) (“McMeekin”) (see supplementary page 2).  See also US 2018/0351123 (2018) ( at page 10, [0216]-[0219]).  In a somewhat 2 (DMSO) layer is treated with formamidinium iodide/methylammonium bromide (FAI (MABr)) solution.  Yang at page 1236, cols 2-3.  

Claims 1-20 are free of the art of record.  The art of record discussed above does not teach or suggest perovskite formation by 

(i) forming a first layer on the surface of a substrate, the first layer comprising an organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure 

(ii) reacting the first layer with one or more organic halides to form the crystalline or polycrystalline layer comprising an organic-inorganic metal halide perovskite material having the formula AMX3.

in view of the specification’s teaching that that step(i) involves the following generic reaction:

MX2 + 2LX → L2MX4

Specification at page 13.  L2MX4 represents the claimed “organic-inorganic metal halide perovskite material having a planar, layered two-dimensional crystal structure”, and L is an organic or inorganic cation or a mixture of organic or inorganic cations.  And the specification teaching that step(ii) involves the following generic reaction:

L2MX4 + AY +AZ → AMXZY

Specification at page 15.  AY and AZ represent the claimed “one or more organic halides”.  Specification at page 15, lines 19-22.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622